 

Exhibit 10.1

TERMINATION RELEASE AGREEMENT

In consideration of the severance benefits (the “Severance Benefits”) offered to
me by ShoreTel, Inc. (the “Employer”) as set forth on Exhibit A and in
connection with the termination of my employment, I agree to the following
general release (the “Release”).

1. On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Employer,
its current, former and future parents, subsidiaries, affiliated companies,
related entities, employee benefit plans, and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, employees and assigns
(collectively, the “Company”) from any and all claims, causes of action, and
liabilities up through the date of my execution of the Release. The claims
subject to this release include, but are not limited to, those relating to my
employment with Employer and/or any predecessor or successor to Employer and the
termination of such employment. All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity. The parties agree to
apply California law in interpreting the Release.

Accordingly, I further waive any rights under Section 1542 of the Civil Code of
the State of California or any similar state statute. Section 1542 states: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known to him or her, must have materially affected his or her
settlement with the debtor.”

2. This Release does not extend to, and has no effect upon, any benefits that
have accrued, and to which I have become vested, under any employee benefit plan
within the meaning of ERISA sponsored by the Company.

 

  a.

In understanding the terms of the Release and my rights, I have been advised to
consult with an attorney of my choice prior to executing the Release. I
understand that nothing in this Release is intended to constitute an unlawful
release or waiver of any of my rights under any laws and/or to prevent, impede,
or interfere with my ability and/or rights, if any: (a) under applicable
workers’ compensation laws; (b) to seek unemployment benefits; (c) to file a
charge or complaint with a government agency such as but not limited to the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
any applicable state agency; (d) provide truthful testimony if under subpoena to
do so, (e) file a claim with any state or federal agency or to participate or
cooperate in such a matter, and/or (f) to challenge the validity of this
release. Furthermore, notwithstanding any provisions and covenants herein, the
Release shall not waive (a) any rights to indemnification I may have as an
officer or director of Employer or otherwise in connection with my employment
with Employer, under applicable law or Employer’s bylaws or other governing
instruments or any agreement addressing such subject matter between Employer and
me (including any fiduciary insurance policy maintained by Employer under which
I am covered) or under any merger or acquisition agreement addressing such
subject matter, (b) any obligations owed to me as set forth on Exhibit A, (c) my
rights of insurance under any liability policy covering Employer’s officers (in
addition to the rights under subsection (a) above), or (d) any accrued but
unpaid wages; any reimbursement for business expenses pursuant to Employer’s
policies for such reimbursements, any outstanding



--------------------------------------------------------------------------------

 

claims for benefits or payments under any benefit plans of Employer or
subsidiaries, any accrued but unused vacation, any ongoing agreements evidencing
outstanding equity awards granted to me, any obligations owed to me pursuant to
the terms of outstanding written agreements between myself and Employer and any
claims I may not release as a matter of law, including indemnification claims
under applicable law. To the fullest extent permitted by law, any dispute
regarding the scope of this general release shall be resolved through binding
arbitration pursuant to Subsection h below, and the arbitration provision set
forth in the Agreement.

 

  b. I understand and agree that Employer will not provide me with the Severance
Benefits unless I execute the Release. I also understand that I have received or
will receive, regardless of the execution of the Release, all wages owed to me
together with any accrued but unused vacation pay, less applicable withholdings
and deductions, earned through my termination date.

 

  c. As part of my existing and continuing obligations to Employer, I have
returned to Employer all documents (and all copies thereof) and other property
belonging to Employer that I have had in my possession at any time, including
but not limited to files, notes, drawings, records, business plans and
forecasts, financial information, specification, computer-recorded information,
tangible property (including, but not limited to, computers, laptops, pagers,
etc.), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of Employer (and all reproductions thereof). I understand that, even
if I did not sign the Release, I am still bound by any and all
confidential/proprietary/trade secret information, non-disclosure and inventions
assignment agreement(s) signed by me in connection with my employment with
Employer, or with a predecessor or successor of Employer, pursuant to the terms
of such agreement(s).

 

  d. I represent and warrant that I am the sole owner of all claims relating to
my employment with Employer and/or with any predecessor of Employer, and that I
have not assigned or transferred any claims relating to my employment to any
other person or entity.

 

  e. I agree to keep the Severance Benefits and the provisions of this Release
confidential and not to reveal their contents to anyone except my lawyer, my
spouse or other immediate family member, and/or my financial consultant, or as
required by legal process or applicable law.

 

  f. I understand and agree that the Release shall not be construed at any time
as an admission of liability or wrongdoing by either the Company or myself.

 

  g. I agree that I will not make any negative or disparaging statements or
comments, either as fact or as opinion, about the Company, its employees,
officers, directors, shareholders, vendors, products or services, business,
technologies, market position or performance. Nothing in this paragraph shall
prohibit me from providing truthful information in response to a subpoena or
other legal process.

 

  h. Any controversy or any claim arising out of or relating to the
interpretation, enforceability or breach of the Release shall be settled by
arbitration in accordance with the arbitration provision of the Employment
Agreement between me and Employer dated February 22, 2010 (the “Agreement”). If
for any reason the arbitration procedure set forth in the Agreement is
unavailable, I agree to arbitration under the employment arbitration rules of
the American Arbitration Association or any successor hereto. The parties
further agree that the arbitrator shall not be empowered to add to, subtract
from, or modify, alter or amend the terms of the Release. Any applicable
arbitration rules or policies shall be interpreted in a manner so as to ensure
their enforceability under applicable state or federal law.



--------------------------------------------------------------------------------

 

  i. I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Severance Benefits and the Release shall expire
on the twenty-second (22nd) calendar day after my employment termination date if
I have not accepted it by that time. I further understand that Employer’s
obligations under the Release shall not become effective or enforceable until
the eighth (8th) calendar day after the date I sign the Release provided that I
have timely delivered it to Employer (the “Effective Date”) and that in the
seven (7) day period following the date I deliver a signed copy of the Release
to Employer I understand that I may revoke my acceptance of the Release. I
understand that the Severance Benefits will become available to me after the
Effective Date.

 

  j. In executing the Release, I acknowledge that I have not relied upon any
statement made by Employer, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Furthermore, the Release and the Agreement contain our entire understanding
regarding eligibility for and the payment of severance benefits and supersedes
any or all prior representations and agreements regarding the subject matter.
Once effective and enforceable, this agreement can only be changed by another
written agreement signed by me and an authorized representative of Employer.

 

  k. Should any provision of the Release be determined by an arbitrator, court
of competent jurisdiction, or government agency to be wholly or partially
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms, or provisions are intended to remain in full force and
effect. Specifically, should a court, arbitrator, or agency conclude that a
particular claim may not be released as a matter of law, it is the intention of
the parties that the general release and the waiver of unknown claims above
shall otherwise remain effective to release any and all other claims. I
acknowledge that I have obtained sufficient information to intelligently
exercise my own judgment regarding the terms of the Release before executing the
Release.

[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]



--------------------------------------------------------------------------------

 

EXECUTIVE’S ACCEPTANCE OF RELEASE

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

Date delivered to employee             ,         .

Executed this     day of         ,         .

 

 

Signature

 

Name (Please Print)

[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT]



--------------------------------------------------------------------------------

 

Exhibit A

Severance Benefits

 

  •  

$525,000 representing 18 months of current annual base salary of $350,000

 

  •  

18 months of COBRA premiums following termination date

 

  •  

$74,375, representing prorated target bonus for fiscal 2011 based on one quarter
of service at 100% achievement level (Determination of bonus: $350,000 x 85%
(annual target) x 25% (for one quarter of service in fiscal 2011) x 100% of
achievement = $74,375)